DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 35, 38-41, 44-46, 49-53, 56-57 are pending.
Claims 35, 38-41, 44-46, 49-53, 56-57 are examined herein.
The rejection to Claim 55 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of Applicant’s cancelation of the claim.  
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 07/27/2021 is acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35, 38-41, 44-46 and 49-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35, from which the other claims depend, recites “A method, comprising: feeding a plant or seed a composition comprising miRNA156 and/or miRNA399d, wherein the miRNA156 and/or miRNA399d containing extract is obtained from an exudate of a non-transgenic plant or algae or wherein the miRNA156 and/or miRNA399d is collected from an exudate of, to improve the nutrient uptake, abiotic stress tolerance or growth in the plant or seed by interfering with gene expression through environmental RNA interference.”  The second alternative is incomplete – the phrase “wherein the miRNA156 and/or miRNA399d is collected from an exudate of” simply terminates without specifying wherein the microRNA-containing exudate is from.  The Specification indicates a variety of sources (extracts and exudates from plants or non-plant sources, including transgenic or non-transgenic plants).  As such, the metes and bounds of the claim are unclear.  For purposes of examination, the second exudate is interpreted to be from either a non-transgenic or transgenic plant.
Claim 35 recites the limitation "the miRNA156 and/or miRNA399d containing extract" in line 4.  Claim 35, however, does not recite any miRNA156 and/or miRNA399d containing extract prior to the recitation in line 4. There is insufficient antecedent basis for this limitation in the claim.  The claim is interpreted to recite “a” miRNA156 and/or miRNA399d containing extract.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 38, 39, 50-52, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20120272408 A1) in view of Sammons et al. (US 20110296556 Al) and Marín-González et al. (Plant science 196 (2012): 18-30).
Applicant broadly claims a method, comprising: feeding a plant or seed a composition comprising miRNA156 and/or miRNA399d, wherein the miRNA156 and/or 
Applicant further claims a method for improving nutrient uptake, abiotic stress tolerance and growth in plants, comprising: (a) obtaining a mixture of non-synthetic small RNA molecules, wherein said small RNA molecules 1) are extracted from a donor non-transgenic plant that naturally produces the small RNA molecules, and 2) comprise miRNA156 and/or miRNA399d; and (b) feeding the mixture of step (a) to at least one growing plant or seed, thereby transferring the small RNA molecules from the donor plant to the growing plant to improve the nutrient uptake, abiotic stress tolerance and 
Applicant further claims a method, comprising: feeding a plant or seed with a composition comprising miRNA156 and/or miRNA399d, wherein the miRNA156 and/or miRNA399d is extracted from or collected from an exudate of a non-transgenic plant or algae (Claim 57).
Maor teaches a method of improving abiotic stress tolerance in a plant by expressing within a plant an exogenous miRNA, including a miRNA156 or miRNA399d.  (¶ 0011, 0013, 0053, 0103, Claims 1, 2, 8, 21), wherein the plant is a monocot or a dicot (Claims 55, 56), such as maize (Claim 57). Maor et al. teaches that the miRNA can be introduced directly into a plant as a “naked” molecule and that such a "naked" miRNA can be produced by any means (¶ 0105, 0204). Maor et al. teaches extraction of total RNA, including micro-RNAs such as mir156, from non-transformed maize plants and analyzing expression of the miRNAs through microarray analyses.  Maor et al. teaches that maize plants naturally produce the recited miRNAs and that expression of the recited miRNAs can be upregulated by treating plants with stress conditions. (¶ 0273-0276, 0283, Table 3).  
However, Maor does not teach extracting the miRNA from a non-transgenic plant and feeding the miRNA to a maize plant by a method such as leaf spraying.
Sammons et al. teaches methods of direct topical application of various RNA preparations, with ssRNAs or dsRNAs of various lengths, to plant surfaces causes suppression of the levels of mRNA of various target genes across several plant species (See Examples 1-7 para 0082-0099, Examples 10-11 para 0107-0120, Examples 13-23 
Marín-González et al. teaches that phloem exudates from Brassica napus, Cucumissativus, Cucurbitamaxima, Lupinus albus, Malus domestica all comprise miR156 and B. napus, C. maxima, L.albus comprise miR399.  (Table 1).  Marín-González et al. teaches that phloem exudates are enriched in specific miRNAs, e.g. miR156,miR168, miR169, miR390, miR395 and miR399, when compared with other tissues, such as inflorescence stems, leaves, roots, pods or vascular bundles.  (p. 23 left col. ¶6 – right col. ¶1).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Maor in view of the teachings of Sammons et al. and Marín-González et al. to extract the miRNA from a plant phloem exudate, and subsequently spray it onto plant leaves of a plant such as maize. One having ordinary 
Response to Remarks
Applicant urges that the rejection under 35 USC 103 should be withdrawn because RNAs are generally understood to be unstable and as such one of ordinary skill in the art would not have been motivated to apply them to plants, as the expectation would be that the miRNAs would degrade.  Applicant argues that the art teaches only expressing mir156 and mir399d in plants to effect crop improvements, and not applying or feeding the miRNAs to plants.  Applicant urges that it would have required the 
This is not found persuasive.  As set forth in the rejection, Sammons et al. explicitly teaches that RNAs are stable enough to induce gene silencing in plants by applying (feeding) the RNAs to plants by topical application.  As such, one of ordinary skill in the art would have recognized that RNAs were in fact stable enough for the feeding as encompassed by the instant claims.  
Applicant then argues that the proper analysis should be under an “obvious to try” rationale.  Applicant urges that the conditions for applying the rationale are not present because the results were not predictable and the selection of the recited miRNAs was not a selection from a finite number of predicable solutions.  (Remarks p. 10-11).
This is not found persuasive.  The analysis provided in the rejection does not rely upon an “obvious to try” rationale, as each of the recited components of the invention was known in the art and the motivation for combination to arrive at the instant invention was clear.  Maor et al. teaches that the recited miRNAs can produce specific useful effects in crop plants and Sammons et al. teaches or at least explicitly suggests an alternative method of achieving the same effects by applying those miRNAs.  Marín-González et al. teaches an enriched source for extracting the RNAs.  As such, there is no issue of identifying a solution from a finite number of identified predictable solutions.  
Claims 40-41, 44-46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20120272408 A1) in view of Sammons et al. (US 20110296556 Al) and Marín-González et al. (Plant science 196 (2012): 18-30) as s 35, 38, 39, 50-52, 56 and 57 above, and further in view of Conn et al. Plant methods 9.1 (2013): 4 and Conn et al. Plant methods 9.1 (2013): 4, Supplement.
Applicant broadly claims a method, comprising: feeding a plant or seed a composition comprising miRNA156 and/or miRNA399d, wherein the miRNA156 and/or miRNA399d composition is obtained from an exudate of a non-transgenic plant or algae or wherein the miRNA156 and/or miRNA399d is collected from an exudate of, to improve the nutrient uptake, abiotic stress tolerance or growth in the plant or seed by interfering with gene expression through environmental RNA interference, (Claim 35) the method of claim 35, wherein the composition further comprises micronutrients (Claim 40), the method of claim 40, wherein the micronutrients are present in a concentration ranging from 0.1 to 20 % w/w (Claim 41), the method of claim 40, wherein the micronutrients are selected from the group consisting of KC1, H3B03, MnSO4, CuSO4, ZnSO4, and Fe-EDTA (Claim 44), the method of claim 35, wherein the composition further comprises macronutrients (Claim 45), the method of claim 45, wherein the macronutrients are present in a concentration ranging from 0.5 to 50% w/w (Claim 46) the method of claim 45, wherein the macronutrients are selected from the group consisting of KNO3, Ca(N03)2, MgSO4 and KH2PO4 (Claim 49).
The instant Specification, on page 12, provides “In a further preferred embodiment of the invention, the biostimulant composition can be administered as powder, preferably water-soluble powder, granules, gel, tablets, emulsion, emulsifiable concentrate, or as a liquid solution (a medium) or a liquid suspension. More preferably, the composition can be diluted or undiluted before being administered.”  As such, 
The teachings of Maor, Sammons et al. and Marín-González et al. as they are applied to Claims 35, 38, and 39, 56 and 57 are set forth previously herein.
Maor, Sammons et al. and Marín-González et al. do not teach that the method further comprises adding micronutrients, wherein the micronutrients are present at some point in a concentration of 0.1 to 20% w/w, 1 to 10% w/w, 2 to 6% w/w, wherein the micronutrients are selected from a list including Zinc Sulfate (ZnSO4), wherein the method of Claim 35 further comprises adding macronutrients wherein the micronutrients are present at some point in a concentration of 0.5 to 50% w/w, 10 to 30% w/w, 12 to 25% w/w wherein the macronutrient is selected from a list including potassium nitrate (KNO3).
Conn et al. teaches a method of growing Arabidopsis plants in hydroponic systems using a variety of different nutritional media, and methods of optimizing the amounts of nutrients in the systems to promote growth.  (p. 6. right col. ¶ 2 – p. 8 left col. ¶ 1). Conn et al. teaches that the hydroponic growth system has a variety of advantages for experimental protocols including low cost and low contamination rates.  (Table 1).  The Conn et al. Supplement teaches specific formulation of nutrient media concentrated stock solutions that contain 52% w/w macronutrients and 2.5% micronutrients (basal media), 46% w/w macronutrients and 2.5% micronutrients (low sodium media), 45% w/w macronutrients and 2.5% micronutrients (low calcium media) that each contain the macronutrient potassium nitrate (KNO3) and the micronutrient Zinc 4) and that the stock solutions were diluted (whole supplement).  Conn et al. teaches that the system can be adapted for other plants (p. 9 right col. ¶ 2).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the combined method of Maor, Sammons et al. and Marín-González et al. such that the plants are grown with the addition of nutrient media as taught by Conn et al. and at concentrations of macronutrients ranging from 12 to 25% w/w or micronutrients ranging from 2 to 6% w/w.  One having ordinary skill in the art would have been motivated to do this because Conn et al. teaches that the hydroponic growth system has a variety of advantages for experimental protocols including low cost and low contamination rates and that the system can be adapted for other plants (such as maize), which would motivate one of ordinary skill to use such systems for routine experimental evaluation of plants produced by the combined method of Maor and Sammons et al.  The stock solutions contain 2.5% w/w micronutrients, falling into the claimed range of 2-6% w/w, and because Conn et al. teaches optimization of the concentrations of the various micro- and macronutrients in the system and the creation of stock solutions requiring dilution, it is reasonable to conclude that any of the claimed ranges for macronutrients would be routinely produced during the dilution process to obtain a working concentration to promote plant growth.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20120272408 A1) in view of Sammons et al. (US 20110296556 Al) and Marín-González et al. (Plant science 196 (2012): 18-30) as applied to claims 35, 38, 39, 50-52, 56 and 57 above, and further in view of Shekoofa et al. Journal of agronomy 7.1 (2008): 41.
Applicant broadly claims a method, comprising: feeding a plant or seed a composition comprising miRNA156 and/or miRNA399d, wherein the miRNA156 and/or miRNA399d composition is obtained from an exudate of a non-transgenic plant or algae or wherein the miRNA156 and/or miRNA399d is collected from an exudate of, to improve the nutrient uptake, abiotic stress tolerance or growth in the plant or seed by interfering with gene expression through environmental RNA interference, (Claim 35) the method of claim 35, further comprising applying biostimulants, hormones, plant growth regulators (PGRs), plant growth promoting Rhizobacteria (PGPR), or any combination thereof in combination with the feeding (Claim 53).
The teachings of Maor, Sammons et al. and Marín-González et al. as they are applied to Claims 35, 38, and 39, 56 and 57 are set forth previously herein.
Maor, Sammons et al. and Marín-González et al. do not teach that the extracted miRNA is applied in combination with the administration of PGRs.
Shekoofa et al. teaches a method of applying the PGR ethephon to maize plants grown under water stress and that such application resulted in changes to plant phenotypes including increased yield when the plants were grown under stress. (p. 42 left col. ¶ 1 – p. 43 left col. ¶1, p. 45 right col. ¶ 3 – p. 46 left col. ¶1).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the method of Maor, Sammons et al. and Marín-González et al. as set forth previously herein such that the extracted miRNA is applied in combination with the administration of PGRs such as ethephon.  One having ordinary skill in the art would have been motivated to do this because Maor teaches that the upregulation of miRNA including miRNA156 or miRNA399d improves abiotic stress tolerance and Sammons et 
Conclusion
No Claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHARLES LOGSDON/Examiner, Art Unit 1662